DETAILED ACTION
Non-Final Rejection
 Response to Amendment and argument
Applicant’s amendments, filed 12/16/2021 to claims are accepted. In this amendment, Claims 1, 6 and 8-9 have been amended and previous 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification is devoid of adequate structure to perform the claimed function, i.e. “checking whether the ensemble of the digital analogs contains enough models to be statistically significant and, if there are not enough models, repeating steps d - f until the ensemble of the digital analogs contains enough models to be statistically significant by identifying locations on the 2-D map that should have models and performing inverse MDS to create a new initial set of scenarios for the experimental design methods”(as cited in claims 1, 8 and 9). There is no disclosure of any particular structure, either explicitly or inherently, to teach the described claim functions. The specification only cites “the inspections can be made on the spatial distribution of the points within the valid area as discussed in the paragraph above. If the spatial distribution of the points are statistically uneven and non-uniform, then locations on the map where additional points are needed are identified. Using the inverse MDS method, the potential points at those locations on the map are transformed back to the original hyper dimensional parameter space. There, each of the transformed points correspond to a new computational stratigraphy model input parameter. New simulations are run use those new input parameters, and the steps outlined in the above three paragraphs are repeated. This will result in a digital analog ensemble that covers all the physically plausible cases and are fully consistent with all the data from the field” (see, [0037], current discloser PgPub). The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
The remaining claims are also rejected under 35 U.S.C. 112(a), for being dependent upon a rejected base claims.
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claims 1 and 8-9, step f cites, adding models that are before iteration step g. However, in fig. 4, adding model after iteration steps (i.e., iterate with experimental design, adding models). Furthermore Climes recite “inverse MDS” which only recite embodiment related with fig. 5, which is dealing points on the map different from fig. 4 embodiment (most of the limitations recite from fig. 4). Therefore, discloser could not be enabled the claim functions for all ways, known and unknown. Therefore one of ordinary skill in the art would be unable to make or use the invention without undue experimentation as the amount of direction provided by the inventor is not sufficient to show where the step of adding models belongs too. Said limitations are not supported in the original disclosure and fails to enable known or unknown way
Claims 2-7 are rejected under 35 U.S.C. 112(a) because they lack clarity in their respective patent claims and share same enablement as independent claim 1.   


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 8-9, the claim recites “identifying locations on the 2-D map that should have models and performing inverse MDS to create a new initial set of scenarios for the experimental design methods” in step g (e.g. Claims 1, 8-9). However, the term “should have” is an imaginary term (i.e. that something did not happen, but wish (imaginary) it had happened). It is not clear, whether the following limitations part of the invention or not. Furthermore, imaginary term including flowing limitation could not be get any patentable weight.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, claims are considered to be indefinite.
	The other claims depending on the above claims are rejected for inheriting the above issues from their linking claim(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2011/0054869) (best understood by examiner based on 112 rejection).
Regarding Claims 1 and 8-9. Li teaches a computer-implemented method of subsurface data uncertainty analysis, comprising (200: fig. 2; [0063]-[0070]) (processor, memory, program (as cited in claims 8-9):fig. 27, [0139]-[0152]):
a. receiving, at a computer processor, subsurface data representative of a subsurface volume of interest, wherein the key controlling parameters are parameters controlling the existence of a subsurface system of interest corresponding to the subsurface volume of interest (responses conditioning data: [0056], [0065], [0073], 201: fig.2; [0116], l.3-7; [0124], [0130], table 9; fig. 14-16, 23); 
b. identifying key controlling parameters for the subsurface volume of interest (parameters: [0056], [0065], [0072], l.16-25; 201: fig. 2; table 1; [0116], l.7-9; fig. 3A-J); 
c. determining maximum possible ranges for each of the key controlling parameters ([0072], l. 28-30; TABLE 1, Min and Max values; figures 3A-J, Min and Max values to the distribution functions; [0118],l. 10-14; Figure 12, bars of the ”initial ensemble"; figures 14- 18, "Entire Parameter Range”); 
d. applying experimental design methods to generate initial set of model input parameters corresponding to an initial set of scenarios wherein the initial set of scenarios lie within the maximum possible ranges ( [0057],l.7-13;  [0068], [0080], [0082], [0131]; 202: figure 2); 
( [0057], l. 13-18; [0087], [0070], [0071], [0074] -[0077], [0084], [0086], [0185], [0106]; 203, 206: fig. 2); figures 10, 11); 
f. comparing, using multiple dimension scaling (MDS) to a 2-D map(203),  each of the models with the subsurface data representative of the subsurface volume of interest and adding models that are consistent with the subsurface data to an ensemble of digital analogs for the subsurface volume of interest ([0057], l. 13-16; [0053], [0061], [0068], [0034] - [0095], [0107], [0109], [0110], [0113], [0115], [0117]- [0121]; [0118], l.14-17, 22 - 33; 204: fig.2; fig.12, bars of the “Reduced Ensemble"; figures 14 -18, the Constrained ranges and the irregular polygonal domains; figure 23; [0135], [0136]);
g. checking (intermediate solution space: fig. 2) whether the ensemble of the digital analogs contains enough models to be statistically significant and, if there are not enough models, repeating steps d - f (205) until the ensemble of the digital analogs contains enough models to be statistically significant by identifying locations on the 2-D map that should have models and performing inverse MDS to create a new initial set of scenarios for the experimental design methods ([0107]-[0110]);
 h. developing statistical predictions for any specific property for the subsurface volume of interest using the ensemble of the digital analogs (the distributions after conditioning :[0137], [0138]; fig. 25, 26); and 
h. displaying, on a graphical interface, the statistical predictions (the distributions after conditioning: fig. 25, 28).

Regarding Claim 2. Li further teaches the key controlling parameters include one or more of basin topography, subsidence rate, sea level and sea level changes, source location for sediment supply, grain sizes and types distribution of the sediment supply, and magnitude of the flow into the basin ([0003]; [0072]; TABLE 1; [0130]; TABLE 9; [0144]).

Regarding Claim 3. Li further teaches determining maximum possible ranges includes using at least one of sea level curves, channel geometry scaling relationships, hydrographs, and data based on river flow and sediment information ([0003]; [0072]; TABLE 1; [0130]; TABLE 9; [0144]).

Regarding Claim 4. Li further teaches prior to the applying experimental design methods, a sensitivity of model results with regard to the key controlling parameters are obtained and the key controlling parameters are rescaled accordingly, and wherein the applying experimental design methods is in the rescaled parameter space to increase the sample efficiency ([0057], [0058], [0067], [0087], [0090], [0091], [0095], [0097], [0102], [0132], [0134];202, 203: fig. 2).

Regarding Claim 5. Li further teaches the experimental design methods include Latin Hypercube Sampling ([0057], [0078] - [0082]; 202: figure 2).

Regarding Claim 6. Li further teaches the comparing each of the models with the subsurface data representative of a subsurface volume of interest uses multiple dimension scaling ([0058], [0067], [0034], [0095], [0037], [0102]; 203: figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2011/0054869) in view of Tompkins et al. (US 2013/0185033).

Regarding Claim 7. Li does not explicitly teach the limitation of before developing the statistical predictions, checking whether the ensemble of the digital analogs contains enough models to be statistically significant and, if there are not enough models, repeating the experimental design methods, the physics-based modeling, the comparing each of the models with the subsurface data representative of the subsurface asset and adding models that are consistent with the subsurface data to an ensemble of digital analogs until the ensemble of the digital analogs contains enough models to be statistically significant.
However, Tompkins teaches  before developing the statistical predictions, checking whether the ensemble of the digital analogs contains enough models to be statistically significant and, if there are not enough models, repeating the experimental ([0090], [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention LI, before developing the statistical predictions, checking whether the ensemble of the digital analogs contains enough models to be statistically significant and, if there are not enough models, repeating the experimental design methods, the physics-based modeling, the comparing each of the models with the subsurface data representative of the subsurface asset and adding models that are consistent with the subsurface data to an ensemble of digital analogs until the ensemble of the digital analogs contains enough models to be statistically significant, as taught by Tompkins, so as to estimate the uncertainty  in compact and inexpensive way.

Response to Argument 
Applicant’s arguments, Applicants had filed arguments on 12/16/2021 in response to the 102 and 103 rejection with respect to Claim 1-9 have been considered but are moot because arguments are directed to amended limitations which are not considered before. A new ground has been made based on amended limitation. Furthermore, Li teaches amended limitations also (as best understood by examiner based on 112 rejection).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864